Citation Nr: 1716885	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-07 585 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD, rated at 70 percent, effective November 1, 2006.  In October 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary of the conference is of record.  

In July 2012, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU) with an effective date of February 22, 2010.  An intervening (March 2016) rating decision terminated the Veteran's TDIU, effective June 1, 2016.  In an October 2016 rating decision, the RO restored the Veteran's TDIU from the date of the reduction.

In August 2014 and September 2016, this matter was remanded for additional development.  

The issue of entitlement to an initial rating in excess of 70 percent for PTSD is once again before the Board.


FINDING OF FACT

The Veteran's claim for increased compensation of his PTSD has been productive of total occupational and social impairment.





CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159.  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran. 

Increased Rating for PTSD 

The Veteran's service-connected PTSD is currently rated as 70 percent disabling.  He contends, and the Board agrees, based on 38 C.F.R. § 4.7, that he is entitled to a total schedular rating based on the nature and severity of his psychiatric symptomatology.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD symptoms are rated under DC 9411.  See 38 C.F.R. § 4.130.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a rating of 100 percent.

The Veteran began his mental health treatment in 2005.  On a March 2005 VA examination, the Veteran reported he suffered from flashbacks, trouble sleeping, a history of alcohol and substance abuse, violent behavior, and anger management problems.  He told the examiner he does not care if he lives or dies, although denied any suicidal attempt or plan.  See March 2005 Compensation and Pension (C&P) Exam Report for Initial Evaluation for PTSD Exam.  

In terms of his social, occupational, marital and family functioning, the Veteran reported that although he was currently married, he was separated from his wife.  He reported he currently resides at Veterans Village.  He indicated that he previously worked for 13 years on a sod farm, but was laid off in August 2004.  In terms of his mental status, the examiner noted the Veteran appeared to be confused, disorientated, not completely responsive or alert, not a reliable historian, incapable of managing his financial affairs, and incapable of returning to work.  He assigned a GAF score of 35. 

The Veteran continued treatment at Charleston VA medical center (VAMC).  In medical progress notes from March 2007 through June 2008, the Veteran reported he attended group therapy sessions for PTSD, anxiety, and depressed mood, and his nightmares deviated in frequency with a decrease when taking medication.  In terms of his social, occupational, martial and family functioning, the Veteran reported he enjoys gardening, and he reported in October 2007 he moved in with his girlfriend.  

In a November 2008 VA examination report, the Veteran reported he experiences intrusive nightmares, night sweats, hypervigilance, irritability, anger, restricted range of emotion, an inability to feel positive emotions, emotional detachment from others, social isolation, and depression on most days.  See November 2008 C&P Exam Report for Initial Evaluation for PTSD Exam. 

In terms of his social, occupational, martial and family functioning, the Veteran reported he currently lives with two of his friends, but prefers to be alone.  He disclosed he suffered from two strokes (2004 and 2005), and has been unable to work since his was laid off in August 2004.  In terms of his mental status, the examiner noted during the examination, the Veteran had a flat, bland, and spontaneous affect.  He spoke in a slow and deliberate manner.  The Veteran acknowledged a history of occasional brief thoughts of suicide.  The Veteran reported his most recent thoughts of suicide occurred a week prior to the date of this examination, when he received information from a medical examination that he had blood in his stool.  This news worried him because of the deaths of three family members due to cancer.  His wife, brother, and son all died of cancer.  However, the examiner noted the Veteran did not express bizarre thinking and the Veteran denied any suicidal attempts.  Assigned GAF score was 50.

Overall, the examiner opined the Veteran has a complex presentation of PTSD, drug and alcohol dependence in remission, serious depression, unresolved bereavement, and limitations resulting from two strokes.  The cumulative impact of his emotional and physical impairment results in severe limitations in psychological functioning and in social/interpersonal relationships.

In his February 2010 Notice of Disagreement, the Veteran contends his PTSD rating should be rated at 100 percent and specifically referred to an October 5, 2009 medical record, in which Dr. Court opined, "[g]iven the degree of symptoms he experiences in terms of his PTSD and resultant depression, he is not able to maintain gainful employment.  I consider his condition to be chronic given the duration of these symptoms and lack of remission despite a prolonged course of treatment.  It is therefore my opinion that he is unemployable due to his service-connected PTSD."  See October 2009 Charleston VAMC progress notes.

During March 2010 through December 2010 medical progress notes, the Veteran reported an increase in nightmares, isolation, passive suicidal thoughts, thoughts that he would be better off dead, and thoughts of hopelessness.

In a December 2010 VA examination report, the Veteran reported intrusive nightmares, trouble sleeping, alcohol abuse, financial stress, and social isolation.  See December 2010 C&P Report for Review Examination for PTSD.  In terms of his social, occupational, martial and family functioning, the Veteran reported adequate relations with his girlfriend, but increased stress from his family.  He also reported that he is currently homeless.  In terms of his mental status, the examiner noted the Veteran's affect was serious and mildly confused, communication skills were poor, slow speech, and impaired memory.  When asked about suicidal ideation, the Veteran responded, "I have thoughts of just getting away from it all.  It is becoming too much and sometimes it gets overwhelming."  The Veteran denied hallucinations or delusions.  Overall, the examiner opined due to the Veteran's cognitive slowness, his mental health condition, alcohol abuse, and lack of employment since 2004, the Veteran appears incapable of adequately working and should be considered unemployable.  The examiner noted that his PTSD and his past medical history all potentially have contributed to the Veteran's inability to retain employment.  In sum, the examiner concluded the Veteran's social and occupational functioning is moderate to severe in nature.

After the December 2010 VA examination, in a February 2011 Letter of Disagreement, the Veteran stated he felt that the examiner misunderstood his answers.  The Veteran stated his PTSD has manifested to the point that all he can think about is ending his life.  The Veteran indicated that because of his cultural system, he felt ashamed to disclose his suicidal thoughts with others, when in reality he stated, these suicidal thoughts are with him on a daily basis.  

On a June 2012 VA examination, the Veteran reported depressed mood, social isolation, feelings of emotional numbness, suicidal ideation and memory problems.  See June 2012 C&P for Review PTSD DBQ Exam.  In terms of his social, occupational, martial and family functioning, the Veteran disclosed his girlfriend made him move out due to his disruptive sleeping patterns.  He reported he lives with this cousin, but prefers to be socially isolated.  Although, he has five children, the Veteran reported he has no contact with any of them. 

The examiner noted chronic sleep impairment, flattened affect, impaired judgment, gross impairment in his thought processes, impaired impulse control and neglect of personal appearance and hygiene.  Assigned GAF score was 49.

Overall, the examiner opined that the Veteran is not fit to obtain and sustain gainful employment due to severe PTSD symptoms that impact his ability to follow directives, focus on tasks, interact with co-workers/supervisors, comprehend instructions effectively, or perform complex or varied tasks.  In sum, the examiner found the Veteran's PTSD is productive of occupational and social impairment with deficenicies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

In an August 2014 medical health treatment record, the Veteran reported he was recently seen in the Emergency Department for suicidal and homicidal thoughts after a binge on alcohol and cocaine.  See August 2014 Charleston VAMC medical records.

In a September 2014 medical health treatment record, the Veteran reported that the previous month he called the Suicide/Homicide hotline because, at that time, he had thoughts of harming another individual.  See September 2014 Charleston VAMC medical records. 

On a November 2016 VA examination, the Veteran reported he has no friends, experiences stress-related dreams, flashbacks, depression, crying spells hypervigilant and suspicion of others.  See November 2016 C&P for Review of PTSD DBQ.  In terms of his social, occupational, martial and family functioning, the Veteran reported he currently lives alone and is socially isolated.  His grandchildren visit him, but he reported feelings of anxiety if they stay too long. 

The examiner noted chronic sleep impairment, short and long term memory impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including in a work or work-like setting.  In sum, the examiner opined the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner found there is occupational and social impairment with deficiencies in most areas, such work, school, family relations, judgment, thinking and/or mood.  

In light of the above evidence, the Board finds, based on 38 C.F.R. § 4.7, when resolving doubt in the Veteran's favor, that his PTSD has been productive of total social and occupational impairment during the entire time of the appeal period.  

Throughout the relevant period, his prolonged PTSD has caused a wide variety of psychiatric symptoms, from the 70 percent rating as well as the 100 percent, to include difficulty concentrating, impaired impulse control, irritability, depression, anxiety, (most importantly) social isolation, severe and total occupational impairment, chronic sleep impairment and suicidal ideation.  Although the Veteran demonstrated times when he responded appropriately and was oriented to time and place, the record reflects that his PTSD has required constant treatment, including an incident when he went to the Emergency Department for suicidal ideation, and another incident when he called the Suicide/Homicide hotline when he had thoughts of hurting another individual.  In addition, throughout his entire medical treatment records, the Veteran has consistently expressed he suffered from suicidal thoughts.  Furthermore, the Veteran has been unemployed since 2004; and his PTSD appears to have made it impossible for him to obtain employment.  Moreover, although the intensity of the individual symptoms varied, that the chronic nature of the duration and frequency of his PTSD symptoms, with a lack of remission, despite a prolonged course of medical treatment reflects the severity of the Veteran's PTSD, warranting a finding of total occupational and social impairment.

Resolving all doubt in favor of the Veteran, the Board concludes that the medical and lay evidence of record supports an increased schedular rating of 100 percent, for the entire appeal period.  See 38 C.F.R. § 4.7, 4.130.



ORDER

Entitlement to a 100-percent schedular rating for PTSD is granted.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


